      Case 3:21-cv-01473-EMC Document 24 Filed 06/09/21 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
 2    Chris Carson, Esq., SBN 280048
      Dennis Price, Esq., SBN 279082
 3    Amanda Seabock, SBN 289900
 4    8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
 5    (858) 375-7385
      (888) 422-5191 fax
 6
      amandas@potterhandy.com
 7    Attorneys for Plaintiff
 8    VINCENT J. ADAMS (SBN: 249696)
 9    vadams@fisherphillips.com
      FISHER & PHILLIPS LLP
10    One Embarcadero Center, Suite 2050
11    San Francisco, California 94111
      Telephone: (415) 490-9000
12    Facsimile: (415) 490-9001
13    Attorneys for Defendant
      Kayne LLC
14
15
16                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
17
18    BRIAN WHITAKER,                         Case: 3:21-CV-01473-EMC
19
              Plaintiff,
20                                            JOINT STIPULATION FOR
        v.
21                                            DISMISSAL PURSUANT TO
22    KAYNE, LLC, a California Limited        F.R.CIV.P. 41 (a)(1)(A)(ii)
      Liability Company; and Does 1-10,
23
24
              Defendant.

25
26
27
28                                        1

     Joint Stipulation for Dismissal             Case: 3:21-CV-01473-EMC
      Case 3:21-cv-01473-EMC Document 24 Filed 06/09/21 Page 2 of 3




 1
                                       STIPULATION
 2
 3
 4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 5   between the parties hereto that this action may be dismissed with prejudice
 6   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 7   This stipulation is made as the matter has been resolved to the satisfaction of
 8   all parties.
 9
10
11   Dated: June 8, 2021                   CENTER FOR DISABILITY ACCESS
12
                                           By:       /s/Amanda Seabock
13                                                   Amanda Seabock
14                                                   Attorneys for Plaintiff

15   Dated: June 8, 2021                   FISHER & PHILLIPS LLP
16
                                           By:   /s/Vincent J. Adams
17                                               Vincent J. Adams
                                                 Attorneys for Defendant
18                                               Kayne LLC
                                                   ISTRIC
19                                           TE D
                                               S            TC
                                           TA
                                                                    O




20
                                       S




                                                                     U
                                     ED




                                                                      RT




21
                                                         TED
                                 UNIT




22
                                                   GRAN
                                                                           R NIA




23
                                                                 hen
                                                          rd M. C
                                 NO




                                                       dwa
24                                             Judge E
                                                                           FO
                                  RT




                                                                       LI




25
                                          ER
                                       H




                                                                    A




                                               N                       C
26                                                               F
                                                   D IS T IC T O
                                                         R
27
28                                                  2

     Joint Stipulation for Dismissal                         Case: 3:21-CV-01473-EMC
      Case 3:21-cv-01473-EMC Document 24 Filed 06/09/21 Page 3 of 3




 1
                          SIGNATURE CERTIFICATION
 2
 3
 4   I hereby certify that the content of this document is acceptable to Vincent J.
 5   Adams, counsel for Kayne LLC, and that I have obtained authorization to
 6   affix his electronic signature to this document.
 7
 8   Dated: June 8, 2021               CENTER FOR DISABILITY ACCESS
 9
                                        /s/Amanda Seabock
10                                          Amanda Seabock
11                                          Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          3

     Joint Stipulation for Dismissal               Case: 3:21-CV-01473-EMC
